DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.


Applicant’s Amendment filed August 31, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-33 are pending. Claims 1, 12 and 13 are independent claims. Claims 14-33 are added.

Allowable Subject Matter
Claims 1-33 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually detecting a first drag gesture; in response to detecting the first drag gesture, resizing the stroke input area from the first size to 
	Dependent claims 2-11, 14-23 and 24-33 being further limiting to the independent claims 1, 12 and 13 are also allowed. 
	The closet prior art, Thimbleby, US Patent Application Publication No 20190303423 teaches the displayed text including first handwritten text, receiving handwritten strokes at an insertion location positioned within a range of locations corresponding to the first handwritten text. In response to receiving the handwritten strokes, the device determines whether the handwritten strokes is textual input, and in accordance with a determination by the device that the plurality of handwritten strokes is textual input, comprising newly entered second handwritten text, the device inserts the second handwritten text at the insertion location and moves the first handwritten text to accommodate the second handwritten text. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        

.